                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORONE REID, et al.                :         CIVIL ACTION
                                   :
          v.                       :
                                   :
TEMPLE UNIVERSITY HOSPITAL         :
INC., et al.                       :         NO. 17-2197

                                 ORDER

          AND NOW, this 22nd day of May, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that:

          (1)     the motion of defendants for discovery sanctions

(Doc. # 67) is GRANTED;

          (2)     plaintiff Donny Odey is precluded from asserting

any claim at trial that his prostate condition and related

surgery were caused by or otherwise related to any action by

defendants; and

          (3)     counsel for Odey shall pay $500 to defendants’

counsel for their reasonable expenses and attorneys’ fees

incurred in preparing the motion for discovery sanctions.    Such

payment shall be made on or before June 4, 2019 and counsel for

Odey shall promptly file a declaration that the payment has been

made.

                                   BY THE COURT:



                                   /s/ Harvey Bartle III
                                                                   J.
